Citation Nr: 0715949	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-40 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a peptic ulcer disease.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for peptic ulcer 
disease.  Pursuant to a March 2003 rating, the claim was 
reopened and denied on the merits; the present appeal has 
ensued. 

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in Washington, D.C; a 
transcript of that hearing is of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In an October 1991 rating decision the RO denied 
entitlement to service connection for ulcers; the veteran did 
not perfect an appeal after being notified of that decision; 
that decision became final.

3.  Evidence received since the October 1991 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for peptic ulcer disease, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Gastrointestinal pathology clearly and unmistakable 
preexisted service and was not aggravated therein.  


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for peptic ulcer disease is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  Peptic ulcer disease was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1153, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2001, September 2002 and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).


The Court recently found in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006) that in order to fully comply with the VCAA 
notice requirement for new and material evidence claims the 
veteran must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  It appears that the veteran may not have 
been accorded complete VCAA notice as contemplated in Kent.  
However, because the claim is being reopened by the Board, 
there is no prejudice to the veteran.

New and Material Evidence

In an unappealed rating determination from October 1991, the 
RO, denied entitlement to service connection for ulcers, as 
the evidence failed to demonstrate an active ulcer in service 
or after separation.  Inasmuch as the veteran did not perfect 
a timely appeal, the October 1991 decision is final.  38 
U.S.C.A. § 7105.

The Board, initially, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted the request to reopen the service 
connection claim in May 2001.  

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record when the case was previously decided 
included a private medical statement dated in March 1968 
addressed to the local Selective Service Board which was to 
the effect that the veteran carried a previous diagnosis of 
peptic ulcer disease, and probably had peptic ulcer disease.  
It was recommended that his induction into the service be 
postponed.  According to a stamp on the document, the 
statement was reviewed by the senior medical member and 
considered when examining the veteran for entry into service.  
Accompanying that statement were records reflecting the 
veteran's private hospitalization in October 1967 for 
abdominal discomfort.  An upper gastrointestinal (UGI) series 
revealed an apical spasm of the duodenal bulb, but no 
evidence of pathology in the stomach, duodenum, esophagus or 
gall bladder.  This evidence was considered as noted in the 
April 1968 addendum to the veteran's July 1967 pre-induction 
physical examination.   

Service medical records show numerous complaints of stomach 
problems but workups, including UGI series produced no ulcer 
or gastroesophageal reflux (GERD) diagnosis.  Duodenal bulb 
spasms were identified, and treated with medication.  
Separation examination of December 1969 reported a normal 
chest, cardiac, abdominal, rectal, GU and neurological exams.  
The veteran was noted on separation physical examination to 
have a character and behavior disorder.  

Following service, the veteran failed to report for a VA 
examination scheduled in connection with his previously 
denied claim, and the claim was denied because the record 
failed to demonstrate that the veteran then had an ulcer. 

The Board finds that the evidence added to the claims file 
since October 1991 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  This evidence 
consists of a December 2001 VA mental disorders examination 
providing a primary diagnosis of post traumatic stress 
disorder (PTSD), marijuana dependence, hypertension and 
peptic ulcer disease.  As this evidence was not of record at 
the time of the last final decision and as it addresses 
directly the basis for the prior denial of the veteran's 
claim, i.e. a diagnosed ulcer, it is "new and material" and 
the claim must be reopened.

Inasmuch as the claim was also reopened by the RO and 
adjudicated on the merits, there is no prejudice in the Board 
also addressing the claim on that same basis.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The nomenclature for psychiatric disorders employed in the 
rating schedule is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  Rating agencies must be 
thoroughly familiar with this manual to properly implement 
the VA directives and to apply the general rating formula for 
mental disorders.  (38 C.F.R. §4.130).

The veteran asserts that his pre-existing peptic ulcer 
disease was aggravated in service and service connection is 
warranted on that basis.  A review of the record confirms 
that prior to service, the veteran was hospitalized with 
stomach complaints, but peptic ulcer disease was never 
diagnosed via UGI series.  The March 1968 statement from the 
private physician indicated that the veteran probably had 
peptic ulcer disease, but he included no test results to 
support his assessment.  

In this case, an April 1968 addendum to the veteran's July 
1967 pre-induction physical examination noted a history of 
abdominal complaints but X-rays showed no disqualifying 
pathology.  A duodenal spasm was noted on entrance, but was 
not considered disabling.  Pre-existing peptic ulcer disease 
was not noted on entrance or during any work-up during 
service, on the separation physical examination.

During a VA outpatient treatment visit in September 1991, the 
veteran related that his last UGI series was performed in 
1970.  He complained of an inability to tolerate certain 
foods, which worsened when he was anxious.  Following the 
physical examination, the examiner indicated that the results 
were normal.  

Following the December 2001 VA psychiatric examination the 
diagnoses included PTSD, and an Axis III diagnosis of 
hypertension and peptic ulcer disease.  An Axis III noted 
above, ". . .is for reporting current general medical 
conditions that are potentially relevant to the understanding 
or management of the individual's mental disorder."  (DSM IV 
as noted in 38 C.F.R. § 4.130).  There are two problems with 
this diagnosis: the Board is unsure of the medical background 
of the examiner, and the examiner did not relate the peptic 
ulcer disease to service or suggest that any possible pre-
existing peptic ulcer disease was aggravated in service.

The record includes VA treatment records wherein the veteran 
reported occasional gastrointestinal complaints without 
suggestion as to etiology.  

The record also includes a September 2002 VA psychiatric 
examination, wherein the veteran reported that he left 
service because of ulcers, a nervous condition and stress 
related symptoms.  During the psychiatric examination, he 
expressed gastrointestinal complaints, including decreased 
appetite and heartburn.   reported taking medicine since 1999 
for reflux.  The examiner noted his past medical history was 
positive for GERD and possible peptic ulcer.  He reported 
using marijuana daily.  On physical examination, his abdomen 
was soft, nondistended with normoactive bowel sounds and no 
masses.  He did complain of some midepigastric and right 
upper quadrant tenderness with palpation.  Murphy's sign was 
negative.  The diagnosis, in pertinent part, was GERD and 
reported history of peptic ulcer disease.

A supplemental medical report was prepared in February 2003.  
The examiner indicated that the September 2002 VA examiner 
found a pre-existing peptic ulcer disease (PUD) and responded 
to whether that disorder was aggravated beyond its natural 
progression during military service.  The examiner commented 
that PUD was an illness that could be worsened by stress such 
as that in service, but removal of such stress would normally 
return to condition to normal.  Thus, it was less likely that 
service caused and long term aggravation.  The examiner also 
noted that the veteran's GERD issues were consistent with the 
normal course of that disorder.  Moreover, the examiner 
commented, after consultation with the psychiatrist, that the 
veteran's service connected PTSD was less likely than not any 
influence on his GERD in any significant way.  

The veteran disputes the medical opinions, but the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.  Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

The presumption of soundness is rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The private 
medical evidence from 1967 and 1968 clearly and unmistakably 
demonstrate a pre-existing gastrointestinal disorder to 
include PUD.  Albeit the conditions were not manifest on his 
pre-induction physical examination of July 1967, the Board 
additionally notes that the veteran was placed on a modified 
ulcer diet prior to service in 1967, which produced 
improvement of his epigastric complaints.  Further, in an 
April 1968 addendum to the July 1967 pre-induction physical 
examination, it was indicated that the private medical report 
of October 1967 regarding PUD had been reviewed.  
Notwithstanding, the VA medical opinion dated in February 
2003 also confirms that any pre-existing condition in service 
was not permanently aggravated by service and that any 
manifestations during service were only temporary or 
intermittent flare-ups without permanent or chronic worsening 
of the underlying condition.  Under the circumstances, the 
Board finds that the preponderance of the evidence is against 
the claim.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").    


ORDER

The veteran's claim of entitlement to service connection for 
peptic ulcer disease is reopened.  To this extent, the appeal 
is granted, subject to the directions set forth in the 
following remand portion of this decision.

Service connection for peptic ulcer disease is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


